Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (Guo, X.-C., Marchon, B, Wang, R.-H., Mate, C.M., Dai, Q., Waltman, R.J., Deng, H., Pocker, D., Xiao, Q.-F., Saito, Y., Ohtani, T. “A multidentate lubricant for hard disk drives at sub-nanometer thickness”, J. Appl. Phys., 111, 024503, 2012).
In the upper left column of page 2, Guo discloses a compound 24TMD, which meets the limitations of the compound of claim 1 for the case where the R4 end groups are CH2(OH)CH2(OH)CH2O-, the R3 and R1 perfluoropolyether chains are the [C2] and 2 groups are the groups in between the [C2] and [C4] chains in the compound of Guo. The polar groups in the 24TMD compound of Guo are hydroxyl groups, as recited in claim 2. The CH2(OH)CH2(OH)CH2O- end groups of Guo meet the limitations of formula (2-1) of claim 3 for the case where r is 0. The linking groups in the compound of Guo each contain six carbon atoms, within the range recited in claim 4, and meet the limitations of claim 5 for the case where w is 2. The [C2] groups of Guo meet the limitations of formula (3-2) of claim 6 for the case where g is 2. In Figure 6B on page 5, Guo discloses that the molecular weight of 24TMD is 2040, within the range recited in claim 14. As the 24TMD perfluoropolyether compound of Guo is useful as a lubricant, and the lubricant composition of claim 15 does not require any additional components, claim 15 is met by Guo as well. In section 3 on pages 3-4, as well as the left column of page 6 including Figure 6 Guo discloses that the perfluoropolyether is applied to a carbon disk overcoat, leading to a disk meeting the limitations of claim 16 where the disk is the magnetic layer, the carbon overcoat is the protective layer, and the perfluoropolyether is the lubricant layer. In Figures 3A and 5 Guo discloses disks having lubricant thicknesses within the range recited in claim 17 (1 Å = 0.1 nm). Claims 1-6 and 14-17 are therefore anticipated by Guo.

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
1 group of the claimed perfluoropolyether compound to comprise either perfluoroethoxy groups or a combination of perfluoroethoxy and perfluoromethoxy groups. The [C4] group in the 24TMD perfluoropolyether of Guo, as discussed in the rejection, contains only perfluorobutoxy groups. One of ordinary skill in the art would not have had any motivation to modify the compound of Guo to use a [C4] group containing perfluoroethoxy and perfluoromethoxy groups rather than perfluoropropyl groups. In the paragraph bridging the left and right columns of page 2, Guo teaches away from the inclusion of perfluoromethoxy groups, which are prone to catalytic degradation, and further teaches that the perfluorobutoxy groups are expected to have lower surface mobility, which is advantageous under very low clearance. 
Claims 8-12 require the R1 group to consist of perfluoropolyethyl repeat units and further require the R3 group (RF) to have a combination of perfluoroethoxy and perfluoromethoxy repeat units. Claim 13 requires the R1 group (RF) to have a combination of perfluoroethoxy and perfluoromethoxy repeat units. One of ordinary skill in the art would again have no motivation to modify the 24TMD compound of Guo to arrive at these compounds, since Guo teaches away from the inclusion of perfluoromethoxy repeat units, and further teaches that a perfluorobutoxy unit is advantageous relative to a perfluoroethoxy unit.
Claims 7-13 also require that the R2 group contain just one hydroxyl substituent, while the group in the 24TMD compound of Guo which corresponding to the claimed R2 group in the which corresponds to the claimed R2 group contains two hydroxyl substituents. One of ordinary skill in the art would not have been motivated to modify the compound of Guo to remove hydroxyl groups.
2 group can have as few as one hydroxyl group, but like Guo, Burns teaches away from the inclusion of perfluoromethoxy groups in column 3 lines 19-25, and in column 2 lines 50-67 teaches that the group corresponding to the claimed R1 group contains perfluorobutoxy repeat units, similarly to the compound of Guo. One of ordinary skill in the art therefore would not have been motivated to modify the compounds of Burns in order to arrive at the compounds of claims 7-13. 
Deng (U.S. PG Pub. No. 2015/0235664) discloses in paragraphs 90-94 a perfluoropolyether similar to the claimed compounds where the Rz group, which correspond to both the R1 and R3 groups of the claimed compounds can have perfluoroethoxy repeat units, but Deng does not disclose that the Rz groups can be different from one another, while the claims require the R1 and R3 groups to be different, noting that paragraph 70 of the current specification explicitly defines differing R1 and R3 groups as having different repeat units, rather than different numbers of the same repeat unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771